The trustee is a resident of this state. Smith v. Railroad, 33 N.H. 337. As such resident it is properly chargeable here upon a transitory cause of action, even if the debt due from *Page 245 
it to the principal debtor was payable in another jurisdiction. Steer v. Dow, ante, 95.
The disclosure is incomplete and leaves in doubt the question whether the traffic balances are so commingled with those due to other roads that they cannot be separated. It is not deemed advisable to attempt to decide questions as to these balances which may not arise when the facts are found.
The sums due for the use of cars, repair of cars, and similar items appear to be ordinary matters of debt and credit, which can be ascertained by an examination of the trustee's books. That the accounts may be lengthy or complex is no reason for refusing to apply the settled law of the state. The statute makes the trustee chargeable for the money, rights, or credits of the defendant in its possession. P.S., c. 245, s. 19. It makes no exception of cases where the evidence may be voluminous or the calculations complicated.
The trustee also claims that the sequestration of this fund is an interference with interstate commerce. There is here no attempt to seize a fund due to a carrier from a shipper. The case is simply this: Several roads are jointly interested in interstate carriage. The carriage has been completed, the shippers have paid to one of the roads the entire amount due, and this process is used to seize the portion of the fund due to another of the roads from the one to which payment was made. The interference seems more remote than that which has heretofore been held lawful. DeRochemont v. Railroad, ante, 158. The authorities now relied upon were before the court in the DeRochemont case. The conclusion then reached, that such an interference is not direct but only incidental, is reaffirmed.
Case discharged.
All concurred. *Page 246